201 S.W.3d 56 (2006)
STATE of Missouri, Respondent,
v.
Michael BECKER, Appellant.
No. ED 87009.
Missouri Court of Appeals, Eastern District, Division Three.
September 12, 2006.
Rosalynn Koch, Asst. State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Michael Becker (Becker) appeals the decision of the Circuit Court of Washington County (Court), the Honorable Kenneth W. Pratte, after a jury found him guilty of First Degree Statutory Sodomy, Section 566.062 RSMo (2000). Judge Pratte sentenced Becker to life in prison.
On appeal, Becker argues that the Court 1) improperly admitted testimony by the victim that she contemplated suicide after Becker assaulted her; 2) plainly erred when it failed to instruct the jury to disregard a statement by the prosecutor; and 3) plainly erred when it submitted Instruction No. 5 to the jury.
We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).